USCA11 Case: 21-12636       Date Filed: 07/06/2022   Page: 1 of 5




                                            [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-12636
                    Non-Argument Calendar
                    ____________________

COLLUCCI J. MYERS,
                                               Plaintiff-Appellant,
versus
CLAYTON COUNTY BOARD OF COMMISSIONERS,
in its Official Capacity and its Successors,
PAMELA FERGUSON,
Probate Judge of Clayton County, Georgia
in her Official Capacity and in her Individual Capacity,


                                           Defendants-Appellees.
USCA11 Case: 21-12636        Date Filed: 07/06/2022     Page: 2 of 5




2                      Opinion of the Court                21-12636

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-05186-CAP
                    ____________________

Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
     Collucci Myers appeals the district court’s dismissal of her
complaint. We affirm.
                                   I
       Myers worked as an assistant clerk in Clayton County’s pro-
bate court until she was terminated by Pamela Ferguson, a probate
judge, on September 13, 2018. After receiving a right-to-sue letter
from the EEOC, on March 4, 2020, Myers sued the Clayton County
Board of Commissioners and Ferguson, in her official and individ-
ual capacities, alleging discrimination and retaliation under various
statutes and constitutional provisions. Magistrate Judge Alan
Baverman pointed out several pleading defects to Myers, and upon
her failure to correct those defects in two subsequent amended
complaints, he recommended that her claims be dismissed without
prejudice. District Court Judge Charles Pannell followed that rec-
ommendation and dismissed Myers’s claims.
      Following the dismissal of her first complaint, Myers filed a
nearly identical complaint against the same defendants on
USCA11 Case: 21-12636         Date Filed: 07/06/2022    Page: 3 of 5




21-12636               Opinion of the Court                         3

December 22, 2020. Upon seeing that the same district court and
magistrate judges had been assigned to her case, Myers moved to
recuse both judges. Judge Baverman denied the motion to recuse
as to himself, and he recommended that Judge Pannell do the same.
He noted that in Myers’s first lawsuit, she was given two opportu-
nities to amend her complaint before it was dismissed, and neither
judge treated her any differently from other pro se plaintiffs by dis-
missing her complaint for failure to comply with procedural rules.
Judge Pannell also denied the motion, noting that dismissal of My-
ers’s earlier complaint wasn’t a valid basis for a recusal motion.
       The defendants moved to dismiss Myers’s complaint for fail-
ure to state a claim, contending that her Title VII, ADEA, and
§ 1983 claims were time barred and that Ferguson couldn’t be sued
in her individual capacity under Title VII or the ADEA. Myers
moved for default judgment against Ferguson in her individual ca-
pacity, asserting that Ferguson had never answered the complaint
in her individual capacity. The district court granted the defend-
ants’ motion to dismiss, affirmed the magistrate judge’s denial of
Myers’s motion for default judgment, and dismissed Myers’s com-
plaint with prejudice.
       In her notice of appeal, Myers challenged only the district
court’s final order dismissing her complaint, but in her brief, she
also challenges the judges’ decisions not to recuse themselves. Be-
cause “designation of the final, appealable order allows us to re-
view any earlier interlocutory orders that produced the judgment,”
we will review the decisions on the recusal motions as well as the
USCA11 Case: 21-12636             Date Filed: 07/06/2022         Page: 4 of 5




4                          Opinion of the Court                       21-12636

final order. Auto. Alignment & Body Serv., Inc. v. State Farm Mut.
Auto. Ins. Co., 953 F.3d 707, 724 (11th Cir. 2020). 1
                                       II
                                       A
       For the first time on appeal, Myers contends that Judges
Baverman and Pannell conspired to “run out the clock” on her
claims and that, as a result, her equal-protection and due-process
rights were violated. Absent exceptions not applicable here, this
Court does not consider issues raised for the first time on appeal.
Finnegan v. Comm’r, 926 F.3d 1261, 1271 (11th Cir. 2019). Accord-
ingly, Myers forfeited these arguments by failing to raise them in
the district court.
        In any event, Myers’s assertions that she didn’t receive the
lenient treatment accorded to a pro se litigant during her first law-
suit lack substantive merit. Myers was given two opportunities to
amend her first complaint before it was dismissed due to her failure
to comply with procedural rules. Under those circumstances, the
judges didn’t abuse their discretion in concluding that no objective


1 “We review for abuse of discretion a district court’s denial of a motion to
recuse.” United States v. Scrushy, 721 F.3d 1288, 1303 (11th Cir. 2013). We
review the denial of a motion for a default judgment for the same. Mitchell v.
Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316 (11th Cir. 2002).
“We review a district court's interpretation and application of a statute of lim-
itations de novo.” Foudy v. Indian River Cnty. Sheriff’s Off., 845 F.3d 1117,
1122 (11th Cir. 2017).
USCA11 Case: 21-12636        Date Filed: 07/06/2022     Page: 5 of 5




21-12636               Opinion of the Court                        5

disinterested lay observer would entertain significant doubts as to
their impartiality. See United States v. Scrushy, 721 F.3d 1288, 1299
(11th Cir. 2013).
                                 B
       With respect to the default-judgment motion, the district
court didn’t err in concluding that default judgment against Fergu-
son in her individual capacity wasn’t warranted. The defendants’
motion to dismiss was plainly meant to respond to Myers’s com-
plaint on behalf of Ferguson in her individual capacity. Indeed, the
motion contained the argument that Ferguson can’t be sued as an
individual under Title VII and the ADEA. The district court didn’t
abuse its discretion by denying this motion.
                                 C
       As for the district court’s conclusion that all of Myers’s
claims were time-barred, Myers doesn’t challenge this holding in
her brief at all. Accordingly, she has abandoned that issue on ap-
peal. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–
81 (11th Cir. 2014).
                               * * *
      AFFIRMED.